DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abram (10,047,650).
	With respect to claim 1, Abram ‘650 teaches an exhaust system (Figures 1, 13) for an internal combustion engine (Figure 1, #12), comprising: a first exhaust pipe (Figure 13, #130), a muffler (102) and a second exhaust pipe (132), wherein the muffler (112) is mounted between the first exhaust pipe (130) and the second exhaust pipe (132), the first exhaust pipe (130) is located upstream of the 5muffler (112), and the second exhaust pipe (132) is located downstream of the muffler (132); the second exhaust pipe (132) comprises a single exhaust pipe (132), the single exhaust pipe (132) having a first end connected to a downstream end of the muffler (112), and the single exhaust pipe (132) being provided with a plurality of connecting holes (88); or the second exhaust pipe comprises the single exhaust pipe and a dual exhaust pipe 10branch, the single exhaust pipe having the first end connected to the downstream end of the muffler and a second end connected to the dual exhaust pipe branch, and the single exhaust pipe and the dual exhaust pipe branch being respectively provided with a plurality of connecting holes.  
	With respect to claim 6, Abram ‘650 teaches wherein an external heat shield (Figure 11A-C, #84 - Col. 6, Lines 29-31) is arranged on the connecting hole (88), the external heat shield (84) is an enclosed 9heat shield (when movable/valve member #86 is in a closed position - Col. 6, Lines 8-31) or a heat shield provided with an open pore, and the total equivalent area of the open pore is greater than or equal to that of a round hole N ith a diameter of 2 mm and smaller than that of a round hole with a diameter of 30 mm.  
	With respect to claim 9, Abram ‘650 teaches wherein the first exhaust pipe (130) is further provided with an on-pipe noise-regulating valve (when bleed hole(s) #88 are configured with a movable/valve member #86 as seen in Figure 11A-C – Col. 6, Lines 8-46).
Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abram (9,970,340).
	With respect to claim 1, Abram ‘340 teaches an exhaust system (Figures 1-2) for an internal combustion engine (Figure 1, #12), comprising: a first exhaust pipe (Figure 2, #30), a muffler (16) and a second exhaust pipe (32), wherein the muffler (16) is mounted between the first exhaust pipe (30) and the second exhaust pipe (32), the first exhaust pipe (30) is located upstream of the 5muffler (16), and the second exhaust pipe (32) is located downstream of the muffler (32); the second exhaust pipe (32) comprises a single exhaust pipe (32), the single exhaust pipe (32) having a first end connected to a downstream end of the muffler (16), and the single exhaust pipe (32) being provided with a plurality of connecting holes (44); or the second exhaust pipe comprises the single exhaust pipe and a dual exhaust pipe 10branch, the single exhaust pipe having the first end connected to the downstream end of the muffler and a second end connected to the dual exhaust pipe branch, and the single exhaust pipe and the dual exhaust pipe branch being respectively provided with a plurality of connecting holes.  
	With respect to Claim 3, Abram ‘340 teaches wherein a connecting hole (44) is a round hole, and the total equivalent area of the round hole is greater than or equal to that of a round hole with a diameter of 2 mm and smaller than that of a round hole with a diameter of 30 mm (Col. 4, Lines 21-38).  The Examiner notes the example given in Abram ‘340, of a 100mm2 pipe cross-sectional area yielding a bleed hole having a 5-40mm2 area opening would roughly equate to a hole diameter of 2.5mm to 7.15 mm.  It is noted that this is merely an example, and a larger cross-sectional area pipe would yield larger openings.
	With respect to Claim 5, Abram ‘340 teaches wherein a connecting hole (44/62) is a micro-perforation structure, and the total equivalent area of the micro-perforation structure is greater than or equal to that of a round hole with a diameter of 2 mm and smaller than that of a round hole with a diameter of 30 mm (Col. 4, Lines 21-38).  The Examiner notes the example given in Abram ‘340, of a 100mm2 pipe cross-sectional area yielding a bleed hole having a 5-40mm2 area opening would roughly equate to a hole diameter of 2.5mm to 7.15 mm.  It is noted that this is merely an example, and a larger cross-sectional area pipe would yield larger openings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abram (9,970,340).
	With respect to Claim 2, Abram ‘340 is relied upon for the reasons and disclosures set forth above.  Abram ‘340 further teaches wherein the 15second exhaust pipe (32) has an inherent, but unspecified length (L).  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to wherein the 15second exhaust pipe has a length greater than 1 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, the Examiner notes Figure 7, which shows pipe #32 having a substantial length that in practice could easily be formed to a length of 1 meter or more.
	With respect to Claim 4, Abram ‘340 is relied upon for the reasons and disclosures set forth above.  Abram ‘340 further teaches wherein a connecting hole (44) is a round hole, and the total equivalent area of the round hole is greater than or equal to that of a round hole with a diameter of 2 mm and smaller than that of a round hole with a diameter of 30 mm (Col. 4, Lines 21-38).  The Examiner notes the example given in Abram ‘340, of a 100mm2 pipe cross-sectional area yielding a bleed hole having a 5-40mm2 area opening would roughly equate to a hole diameter of 2.5mm to 7.15 mm.  It is noted that this is merely an example, and a larger cross-sectional area pipe would yield larger openings.  Abram ‘340 fails to explicitly teach wherein a connecting hole is a rectangular hole, such that the total equivalent area of the rectangular hole is greater than or equal to that of a round hole with a diameter of 2 mm and smaller than that of a round hole with a diameter of 30 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a connecting hole is a rectangular hole, such that the total equivalent area of the rectangular hole is greater than or equal to that of a round hole with a diameter of 2 mm and smaller than that of a round hole with a diameter of 30 mm, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Abram. There is nothing in Abram ‘340 that would prevent or teach away from employing a rectangular shaped hole, so long as the hole met the spacing and porosity requirements discussed in Abram ‘340.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abram (9,970,340) in view of Bourne (2,297,046).
With respect to Claim 7, Abram ‘340 is relied upon for the reasons and disclosures set forth above.  Abram ‘340 further teaches a connecting hole formed for reducing a resonance frequency.  Abram ‘340 fails to teach wherein a 5Helmholtz resonator is provided on the connecting hole, and the Helmholtz resonator has a volume smaller than or equal to 1 L.  Bourne teaches a similar exhaust system (Figures 1, 5-6 and 9-10) having a the second exhaust pipe (1/11/30) located downstream of a muffler (2); the second exhaust pipe (1/11/30) comprises a single exhaust pipe, the single exhaust pipe (1/11/30) having a first end connected to a downstream end of the muffler (2), and the single exhaust pipe (1/11/30) being provided with a plurality of connecting holes (4/5, 15, 33/34) similar to Abram ‘340, and further comprising wherein a 5Helmholtz resonator (Figures 5-6, #12/13/14 or Figures 9-10, #31/33, 32/34) is provided on the connecting hole (15, 33/34), and the Helmholtz resonator has an obvious volume smaller than or equal to 1 L (see at least volumes # 14 and 32, for example).  It is noted that both Abram ‘340 and Bourne teach attenuating pipe resonance with open bleed holes (Abram ‘340, #44; Bourne, #4/5), and Bourne further teaches alternative arrangements for attenuating the pipe resonance including fixing Helmholtz resonance volumes to bleed holes (Figures 5-6 and 9-10) because “ in many cases it will be desirable to prevent even the minimum chance of gas passage presented by the holes 4 and 5 (i.e. open bleed holes).”   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the apparatus of Abram ‘340, with the apparatus of Bourne so as to prevent even the minimum chance of gas passage presented by the holes 4 and 5 (i.e. open bleed holes).
	With respect to Claim 8, Bourne teaches wherein the Helmholtz resonator (Figures 5-6, #12/13/14 or Figures 9-10, #31/33, 32/34) is provided in a form of a neck patch, a neck pipe or other transfer passage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to exhaust system for internal combustion engine are disclosed in the PTO-892. 10
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837